Case: 14-11050   Date Filed: 04/27/2015     Page: 1 of 7


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11050
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cv-02848-TWT



MICHAEL L. BULLARD,

                                                Petitioner - Appellant,

versus

WARDEN, JENKINS CORRECTIONAL CENTER,
COMMISSIONER OF THE GEORGIA DEPARTMENT OF CORRECTIONS,

                                                Respondents - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (April 27, 2015)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-11050     Date Filed: 04/27/2015   Page: 2 of 7


      Michael Bullard, a Georgia prisoner proceeding pro se, appeals the district

court’s denial of his habeas corpus petition under 28 U.S.C. § 2254, which

challenged his convictions for incest, sexual exploitation of a minor, and

possession of cocaine. After reviewing the record and the parties’ briefs, we

affirm.

                                          I

      In September of 2009, Mr. Bullard pled guilty to incest, sexual exploitation

of a minor, and possession of cocaine. The trial court sentenced Mr. Bullard to a

20-year “split” sentence, requiring him to serve eight years in prison and the

remainder on probation. A few weeks after sentencing, Mr. Bullard obtained new

counsel and moved to withdraw his guilty plea. He raised several claims, namely

that his original counsel, Mr. Neil Smith and Ms. Renee Boston, provided

ineffective assistance by failing to file a motion to suppress the evidence obtained

from his home. Specifically, he alleged that the search warrant was defective

because it did not particularize the items to be seized and merely referenced an

“Exhibit C,” which supposedly contained the description of the items. He argued

that the government never attached Exhibit C to the proposed warrant prior to

obtaining the magistrate’s signature, thereby rendering it defective.

      The trial court held an evidentiary hearing on the ineffective assistance

claim. At the hearing, both of his original counsel admitted that the warrant did


                                          2
              Case: 14-11050     Date Filed: 04/27/2015   Page: 3 of 7


not list the items to be seized but referenced an “Exhibit C,” which was not

included in the discovery packet that they received from the state. They testified

that another exhibit, “Exhibit B,” listed some of the evidence sought by the state

but was not expressly incorporated by reference in the warrant.           They also

acknowledged that, had they realized that Exhibit C was missing from the

discovery packet, they would have filed a motion to suppress at least some of the

evidence obtained during the search of Mr. Bullard’s home. Both attorneys further

testified, however, that because Mr. Bullard had submitted letters to the court and

the district attorney confessing in detail that he had engaged in a sexual

relationship with his seventeen-year old stepdaughter, they believed that it was best

for him to plead guilty.     As a basis for upholding the guilty plea, the state

introduced those letters into evidence.

      Based on his admissions of guilt and other factors, the trial court denied Mr.

Bullard’s motion to withdraw the guilty plea. Mr. Bullard appealed the denial of

his motion, but the Georgia Court of Appeals affirmed. The Court of Appeals

ruled that Mr. Bullard did not present any evidence that the warrant was defective

at the time the magistrate signed it, and he, therefore, failed to make a strong

showing that a motion to suppress would have been granted. Mr. Bullard then

filed a state habeas petition, which the trial court denied after conducting an




                                          3
              Case: 14-11050     Date Filed: 04/27/2015    Page: 4 of 7


evidentiary hearing. The Georgia Supreme Court denied Mr. Bullard a certificate

of probable cause to appeal.

      Mr. Bullard timely filed his first federal habeas petition under 28 U.S.C. §

2254. In it, he raised several claims, all of which the district court denied. We

granted a certificate of appealability on one issue: Whether Mr. Bullard’s counsel

were ineffective for failing to file a motion to suppress a “defective” warrant.

                                         III

      The Anti-Terrorism and Effective Death Penalty Act of 1996 precludes

federal courts from granting habeas relief with respect to any claim adjudicated on

the merits in a state court proceeding unless the state court’s decision

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or (2) resulted
      in a decision that was based on an unreasonable determination of the
      facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

      A state court’s decision is contrary to clearly established federal law if it

applies a rule “that contradicts the governing law set forth by Supreme Court case

law” or reaches “a different result from the Supreme Court ‘when faced with

materially indistinguishable facts.’” Ward v. Hall, 592 F.3d, 1144, 1156 (11th Cir.

2010). “A state court decision is an unreasonable application of clearly established




                                          4
               Case: 14-11050      Date Filed: 04/27/2015    Page: 5 of 7


law if the state court unreasonably extends or fails to extend a clearly established

legal principle to a new context.” Id.

       Our evaluation of state-court rulings is “highly deferential” and “demands

that state-court decisions be given the benefit of the doubt.” Woodford v. Visciotti,

537 U.S. 19, 24 (2002).         We “must determine what arguments or theories

supported or . . . , could have supported, the state court’s decision; and . . . ask

whether it is possible [that] fairminded jurists could disagree that those arguments

or theories are inconsistent with the holding in a prior decision of [the Supreme

Court].” Harrington v. Richter, 562 U.S. 86, 102 (2011).

                                            IV

       To obtain habeas relief, Mr. Bullard must demonstrate that his counsel’s

performance was deficient and “that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland v. Washington, 466 U.S. 668, 694 (1984). If Mr. Bullard

makes an insufficient showing on one component, we need not address the other.

Id. at 697. Having conducted a thorough review of the record, we agree with the

district court that Mr. Bullard is not entitled to relief.

       First, a “defendant’s plea of guilty, made knowingly, voluntarily, and with

the benefit of competent counsel, waives all nonjurisdictional defects in that

defendant’s court proceedings.” United States v. Yunis, 723 F.2d 795, 796 (11th


                                             5
              Case: 14-11050    Date Filed: 04/27/2015   Page: 6 of 7


Cir. 1984). This includes any claim of ineffective assistance of counsel unless the

deficient performance relates to the voluntariness of the plea itself. See, e.g.,

McMillin v. Beto, 447 F.2d 453, 454 (5th Cir. 1971); Smith v. Estelle, 711 F.2d
677, 682 (5th Cir. 1983). Here Mr. Bullard does not contend that his plea was

involuntary due to his counsel’s failure to file a motion to suppress, so the

ineffectiveness claim is waived by the plea.

      Second, even if we were to reach the merits of the ineffectiveness claim,

there is no indication in the record that Exhibit C did not accompany the proposed

warrant at the time the magistrate signed it or the police searched his home. “In

fact, [Mr. Bullard] did not offer any testimony or documentary evidence regarding

the original warrant or its contents,” Bullard, 706 S.E.2d at 155, but merely

presented proof that the state failed to turn over Exhibit C during discovery. The

Georgia Court of Appeals reasonably found that Mr. Bullard did not make a strong

showing that the evidence from his home would have been excluded had his

counsel filed the motion to suppress.

      Third, the record makes clear that, even without the evidence found at his

home, Mr. Bullard had great reason and incentive to plead guilty. Prior to entering

his plea, Mr. Bullard wrote several letters to the trial court and to the district

attorney admitting that he had engaged in a sexual relationship with his seventeen-

year-old stepdaughter. Mr. Bullard was charged with a total of fifteen sex and


                                         6
              Case: 14-11050     Date Filed: 04/27/2015   Page: 7 of 7


drug offenses. Given his admissions, he was at risk of receiving a more severe

sentence had he chosen to go trial. On this record, we cannot say that there was a

reasonable probability that Mr. Bullard would have gone to trial had the evidence

been suppressed. See Harrington, 562 U.S. at 112 (“The likelihood of a different

result must be substantial, not just conceivable.”).

                                          V

      In sum, we conclude that Mr. Bullard has not overcome the burden imposed

by § 2254(d). Thus, we affirm the district court’s denial of Mr. Bullard’s habeas

petition.

      AFFIRMED.




                                           7